Gray, C. J.
This bond, having been delivered to and accepted by the plaintiffs, (as appears by their suing upon it,) is not invalidated by the omission of the stipulation required by the St. of 1875, e. 68, § 2, but is good at common law. Mosher v. Murphy, 121 Mass. 276. The failure of the principal defendant to file the bond with the clerk of the court, in accordance with the St. of 1870, c. 291, § 5, cannot affect the plaintiffs right of action thereon. Glezen v. Rood, 2 Met. 490. Jones v. Bunn, 2 Met. (Ky.) 490. Judgment for the plaintiffs.